FRANK, Acting Chief Judge.
Architectural Complements, Inc., a cabinet manufacturer, has appealed from a partial final summary judgment in favor of R.G. Brown Properties, a condominium developer, the effect of which was to declare unenforceable Architectural’s mechanics hens. The court grounded its summary judgment upon apphcation of section 713.02(7), Florida Statutes (1995), which provides that “no hen shall exist in favor of any contractor, subcontractor, or sub-subcontractor unless such contractor, subcontractor, or sub-subcontractor is hcensed as a contractor pursuant to the laws of the jurisdiction within which he is doing business.” Upon review of the record, however, we find that genuine issues of material fact exist concerning whether section 713.02(7) apphes to Architectural in this situation. Architectural claims that it acted as a materialman, not a subcontractor, and if that assertion is factually sound, the statute would not operate to preclude its hen.
We reverse and remand for the trial court to consider the factual matters associated *679with the determination of Architectural’s status within the meaning of section 713.02(7).
PARKER and BLUE, JJ., concur.